Citation Nr: 1627228	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected left shoulder arthritis.

2.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected right shoulder arthritis.

3.  Entitlement to a higher initial disability rating for the service-connected right thumb degenerative joint disease (DJD), status-post arthroplasty with residual scar, in excess of 0 percent for the periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, and in excess of 10 percent for the period from March 2, 2015.

4.  Entitlement to a higher initial disability rating for the service-connected left thumb arthritis, in excess of 0 percent for the period from October 9, 2008 to October 24, 2012, and in excess of 10 percent for the period from October 24, 2012.

5.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1965 to December 1968, and from March 1971 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (right shoulder, left shoulder, and left thumb), and December 2009 (right thumb) rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Roanoke, Virginia, respectively.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

While in an April 2016 statement the Veteran attempted to raise an issue of earlier effective date (back to the fall of 1986) for service connection for the disabilities on appeal, such request is untimely, as it is submitted over one year after the October 2006, June 2007, March 2009, and December 2009 rating decisions assigning the effective dates for service connection for the respective disabilities on appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that an attempted freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is clear and unmistakable error).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period from January 6, 2009, the right and left shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, incoordination, and guarding (stiffness), with episodes of locking that are productive of limitation of right shoulder flexion to 50 degrees and abduction to 40 degrees, and limitation of left shoulder flexion to 60 degrees and abduction to 45 degrees.

2. For the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, the right thumb disability manifested in right thumb arthritis with painful, noncompensable limitation of motion.

3. For the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, the right thumb disability did not manifest in unfavorable ankylosis of the right thumb, or limitation of right thumb motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers.

4. For the initial rating period from March 2, 2015, the service-connected right thumb disability has manifested in right thumb arthritis productive of limitation of right thumb motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers.

5. For the entire initial rating period from October 9, 2008, the service-connected left thumb disability has manifested in left thumb arthritis productive of limitation of left thumb motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1. For the entire rating period from January 6, 2009, the criteria for an increased disability rating in excess of 30 percent for the service-connected left shoulder arthritis disability have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5010, 5200-5203 (2015).

2. For the entire rating period from January 6, 2009, the criteria for an increased disability rating in excess of 20 percent for the service-connected right shoulder arthritis disability have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5010, 5200-5203 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial rating of 10 percent, and no higher, for the service-connected right thumb disability, have been met for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5224, 5228 (2015).  

4. Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial rating of 20 percent, and no higher, for the service-connected right thumb disability, have been met for the initial rating period from March 2, 2015.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5224, 5228 (2015).  

5. Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial rating of 20 percent, and no higher, for the service-connected left thumb disability, have been met for the entire initial rating period from October 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5224, 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the right and left shoulder disabilities, the RO issued a January 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

In this case, because the appeal for higher initial rating for the right and left thumb disabilities arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date questions).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.

VA most recently examined the right shoulder, left shoulder, right thumb, and left thumb disabilities in March 2015.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination, and contains findings regarding the severity of the Veteran's right shoulder, left shoulder, right thumb, and left thumb disabilities supported by clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the right thumb disability, and finds that the severity of the right thumb disability has changed during the course of the appeal so as to warrant staged rating, as explained below.  With respect to the left thumb disability, the Board finds that the severity of the left thumb disability has not changed during the course of the appeal so as to warrant staged rating, as explained below.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right and left shoulder disabilities did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right and left shoulder disabilities did not undergo an increase within the one year period before the claim was filed with VA in January 2009.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Shoulder Rating Criteria

Disorders of the shoulders are rated under Diagnostic Code (DC) 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  The record reflects that the Veteran is left hand dominant.  See, e.g., March 2015 VA examination report.  As the Veteran is left hand dominant, the Board will consider the disability rating for the left shoulder as the "major" shoulder joint and for the right shoulder as the "minor" shoulder joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 20 percent disability rating is warranted when there is favorable ankylosis of the minor upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity; a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity, or when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable, or when there is unfavorable ankylosis in the minor upper extremity with abduction limited to 25 degrees from the side; and a 50 percent disability rating is warranted when there is unfavorable ankylosis in the major upper extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the major or minor upper extremity is limited to the shoulder level, or when range of motion of the minor upper extremity is limited to midway between the side and shoulder levels; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels, or when range of motion of the minor upper extremity is limited to 25 degrees from the side; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major or minor upper extremity, when there is malunion of the humerus with marked deformity in the minor upper extremity, when there is recurrent dislocation of the scapulohumeral joint of the major or minor upper extremity with infrequent episodes and guarding of movement only at shoulder level, or when there is recurrent dislocation of the scapulohumeral joint of the  minor upper extremity with frequent episodes and guarding of all arm movements; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the minor upper extremity; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity, or when there is nonunion of the humerus (false flail joint) in the minor upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; a 60 percent disability rating is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major or minor upper extremity, or where there is nonunion of the clavicle or scapula of the major or minor upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major or minor upper extremity with loose movement, or where there is dislocation of the major or minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

DC 5051 provides ratings for a shoulder replacement (prosthesis).  Under DC 5051, a 100 percent rating is assigned for one year following implantation of a shoulder prosthesis for a minor or major upper extremity.  Thereafter, a 60 percent rating is assigned for the major upper extremity (50 percent for the minor upper extremity) when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; a minimum 30 percent rating is assigned for the major upper extremity, and a minimum 20 percent rating is assigned for the minor upper extremity.  When there are intermediate degrees of residual weakness, pain, or limitation of motion in the major or minor upper extremity, these intermediate residuals are to be rated by analogy under DCs 5200 and 5203.  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.



Right and Left Shoulder Disability Rating Analysis

The Veteran filed the current claim for increased rating for the right and left shoulder disabilities on January 6, 2009.  See January 6, 2009 VA Form 21-4138.  The Veteran is in receipt of a 30 percent rating for the left (major) shoulder disability, and a 20 percent rating for the right (minor) shoulder disability for the entire rating period from January 6, 2009 under DC 5010-5201.  38 C.F.R. § 4.71a. The Veteran contends that increased rating is warranted for the service-connected right and left shoulder disabilities because he has ankylosis (due to stiffness), incoordination, giving way, and locking of the shoulders.  See, e.g., June 2009 VA Form 21-4138.  At the January 2009 VA examination, the Veteran reported right and left shoulder pain, stiffness, decreased speed of joint motion, several times of locking episodes per week, effusions, and flare-ups of right and left shoulder disabilities, but denied right and left shoulder deformity, giving way, incoordination, and episodes of dislocation or subluxation.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire rating period from January 6, 2009, the evidence did not meet or more nearly approximate the criteria for a higher rating than 20 percent for the right shoulder disability and a higher rating than 30 percent for the left shoulder disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the entire appeal period, the right and left shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, incoordination, and guarding (stiffness), with episodes of locking that are productive of limitation of right shoulder flexion to 50 degrees and abduction to 40 degrees, and limitation of left shoulder flexion to 60 degrees and abduction to 45 degrees.

The Board finds that the weight of the lay and medical evidence demonstrates that range of right and left arm motion has not more nearly approximated 25 degrees from the side at any point during the appeal period so as to warrant a higher rating than 20 percent for the right shoulder and a higher rating than 30 percent for the left shoulder under DC 5201.  38 C.F.R. § 4.71a.  Range of motion testing conducted throughout the appeal period has revealed right shoulder flexion and abduction ranging between 40 to 90 degrees, to include as due to pain, weakness, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The January 2009 VA examination report shows right shoulder flexion to 50 degrees, and right shoulder abduction to 40 degrees, to include as due to pain and after repetitive use testing.  The October 2012 VA examination report shows right shoulder flexion to 90 degrees, and right shoulder abduction to 85 degrees, to include as due to pain and after repetitive use testing.  The March 2015 VA examination report shows right shoulder flexion to 90 degrees, and right shoulder abduction 80 degrees, to include as due to pain and after repetitive use testing.  The evidence throughout the appeal period does not otherwise show limitation of right arm motion to 25 degrees from the side.  

Range of motion testing conducted throughout the appeal period has revealed left shoulder flexion and abduction ranging between 45 to 90 degrees, to include as due to pain, weakness, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The January 2009 VA examination report shows left shoulder flexion to 60 degrees, and left shoulder abduction to 45 degrees, to include as due to pain and after repetitive use testing.  The October 2012 VA examination report shows left shoulder flexion to 90 degrees, and left shoulder abduction to 85 degrees, to include as due to pain and after repetitive use testing.  The March 2015 VA examination report shows left shoulder flexion to 90 degrees, and left shoulder abduction 80 degrees, to include as due to pain and after repetitive use testing.  The evidence throughout the appeal period does not otherwise show limitation of left arm motion to 25 degrees from the side.  

Based on the foregoing, the evidence shows that the right and left shoulder disability have more nearly approximated limitation of right and left shoulder motion to midway between side and shoulder level, but did not more nearly approximate 25 degrees from the side so as to warrant a higher rating than 20 percent for the right shoulder, and a higher rating than 30 percent for the left shoulder under DC 5201.  38 C.F.R. § 4.71a.  

The Board has considered whether higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, incoordination, excess fatigability, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right and left shoulder disabilities have caused pain, weakness, and incoordination, which has restricted overall right and left shoulder motion; however, as noted above, even taking into account any additional functional limitation due to pain and other orthopedic factors, the right and left shoulder disabilities have not been manifested by limitation of motion to 25 degrees from the side.  As such, the degree of functional impairment does not warrant higher ratings for the right and left shoulder disabilities based on limitation of motion.

The Board also finds that, for the entire appeal period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to DC 5201, the Veteran is only entitled to a single disability rating for each arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the Federal Circuit held that 38 C.F.R. § 4.71a, DC 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction of both arms, only a single rating for each arm, based on the greatest type of limitation of motion, is warranted - in this case, 50 degrees of flexion or 40 degrees of abduction for the right shoulder, and 45 degrees of flexion or 60 degrees of abduction for the left shoulder.

The Veteran has generally advanced that he has constant pain and stiffness (guarding), as well as episodes of locking in the shoulders.  While the Veteran is competent to report symptoms of the right and left shoulder disabilities, to include pain, limitation of motion, locking, and stiffness (guarding), the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain. 

To alternatively consider the general assertion of constant pain as evidence of pain throughout right and left shoulder range of motion still does not warrant a rating in excess of 20 percent for the right shoulder, and in excess of 30 percent for the left shoulder, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2015), indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The January 2009, October 2012, and March 2015 VA examiners noted that the Veteran had no ankylosis of the right or left shoulder.  In this case, the 20 percent rating assigned for the right shoulder disability and the 30 percent rating assigned for the left shoulder disability for the entire rating period from January 6, 2009 fully contemplate the functional limitation resulting from pain, stiffness, and guarding, to include during flare-ups.

The Board has additionally considered other diagnostic codes to determine whether they provide the Veteran with a more beneficial disability rating for the right and left shoulder disabilities.  See Schafrath at 595.  The Board finds no basis to alternately rate under the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while the Veteran asserted that he has ankylosis due to stiffness of the right and left shoulders, the weight of the evidence reflects that the Veteran has some, albeit limited, range of right shoulder motion.  This evidence weighs against a finding of fixation of the right or left shoulder joints.  Moreover, the January 2009, October 2012, and March 2015 VA examination reports show clinical findings that the Veteran has no ankylosis of the right and left shoulders.  Accordingly, a higher rating than 20 percent for the right shoulder and a higher rating than 30 percent for the left shoulder under DC 5200 are not warranted.  38 C.F.R. §§ 4.3, 4.7. 

There is no basis to rate under DC 5202 because the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the right or left shoulder nor is there loss of humerus head of the right or left shoulder.  Instead, the most recent March 2015 VA examiner indicated there was no impairment of the humerus, clavicle, or scapula of either shoulder.  Moreover, the highest potential rating available under DC 5203 is 20 percent; thus, DC 5203 does not allow for a higher rating than the 20 percent disability rating currently assigned for the right shoulder and 30 percent disability rating currently assigned for the left shoulder under DC 5201.  Based on the above, the Board finds that a separate rating under DC 5203 is not warranted for either shoulder for any part of the appeal period.  
38 C.F.R. § 4.71a.  

Review of the record reflects that the Veteran underwent total left shoulder replacement surgery in October 2005, and total right shoulder replacement surgery in November 2005.  See, e.g., March 2015 VA examination report.  The March 2015 VA examiner assessed that the residuals of the total right and left shoulder replacement surgeries as intermediate degrees of residual weakness, pain, and/or limitation of motion.  As stated above, the minimum ratings under DC 5051 are 20 percent for the minor shoulder and 30 percent for the major shoulder.  When there are intermediate degrees of residual weakness, pain, or limitation of motion in the major or minor upper extremity, these intermediate residuals are to be rated by analogy under DCs 5200 and 5203.  See 38 C.F.R. § 4.71a, DC 5051.  As explained above, higher ratings for the right and left shoulder disabilities are not warranted under DCs 5200 and 5203.  As such, DC 5051 does not provide for more favorable ratings for the right and left shoulder disabilities.  

Finally, while the record reflects that the Veteran has DJD of both shoulders, a separate rating is not warranted for right or left shoulder arthritis because the Veteran is already in receipt of a 20 percent rating for the right shoulder and a 30 percent rating for the left shoulder for the entire appeal period that contemplates painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis of the right or left shoulder constitutes impermissible pyramiding.  38 C.F.R. § 4.14; Esteban 6 Vet. App. at 261-62.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 20 percent, or that the left shoulder disability more closely approximates a disability rating in excess of 30 percent for the entire rating period from January 6, 2009, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca.

Thumb Rating Criteria

With respect to the right thumb disability, the Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015 under DC 5228-5224.  38 C.F.R. § 4.71a.  The Veteran is in receipt of a 100 percent temporary total rating for the right thumb disability pursuant to 38 C.F.R. § 4.30 (2015) from September 15, 2011 to from November 1, 2011 for convalescence after right thumb surgery on September 15, 2011.  Because the Veteran was in receipt of a 100 percent rating from September 15, 2011 to November 1, 2011, the Board will only address the periods or stages from October 9, 2008 to September 15, 2011, and from November 1, 2011 forward with respect to the right thumb disability.

With respect to the left thumb arthritis disability, the Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating period from October 9, 2008 to October 24, 2012, and a 10 percent disability rating for the initial rating period from October 24, 2012 under DC 5003-5228.  38 C.F.R. § 4.71a.

DC 5224, for ankylosis of the thumb, provides that a 10 percent disability rating is warranted for favorable ankylosis of either the major or minor side.  A 20 percent disability rating is warranted for unfavorable ankylosis of either the major or minor side.  38 C.F.R. § 4.71a.

DC 5228, for limitation of motion of the thumb, assigns a noncompensable (0 percent) disability rating for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 10 percent disability rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 20 percent disability rating is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  38 C.F.R. § 4.71a.

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb: if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  38 C.F.R. § 4.71a.  

Right Thumb Disability Rating Analysis 

As stated above, the Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015.  The Veteran asserted that higher rating is warranted because he has ankylosis of the right thumb, and it is almost impossible to perform the simplest of everyday activities, such as buttoning a shirt, shaving, writing, using a hammer, or using a screwdriver.  See, e.g., June 2009 VA Form 21-4138; September 2012 VA Form 9. 

Right Thumb Initial Disability Rating from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015

After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, the evidence is in relative equipoise as to whether the Veteran has painful motion of the right thumb that results in noncompensable limitation of motion so as to warrant a 10 percent rating under 
DC 5003.  The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable (10 percent) rating for such arthritis-like pain that limits motion to a noncompensable degree.  See 38 C.F.R. § 4.71a, DC 5003; DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  During the September 2009 and October 2012 VA examinations, the Veteran reported discomfort and pain with right thumb motion.  The September 2009 VA examiner indicated that there was no gap between the right thumb pad and fingers with objective evidence of pain follow repetitive motion that did result in additional limitation of motion.  Similarly, the October 2012 VA examiner noted that the gap between the right thumb pad and the fingers is less than one inch.  Based on the foregoing, although the limitation of right thumb motion does not more nearly approximate one to two inches between the thumb and fingers so as to warrant a compensable rating under DC 5228, the Board resolves reasonable doubt in favor of the Veteran to find that the criteria for a higher initial disability rating of 10 percent have been met for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015 under DC 5003.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5003.

The Board finds that the weight of all the lay and medical evidence is against assignment of an initial disability rating in excess of 10 percent for the right thumb disability for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015 because the right thumb symptomatology and impairment does not more nearly approximate limitation of thumb motion, with a gap of more than two inches between the right and thumb and fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 5228.  As stated above, during the September 2009 and October 2012 VA examinations, the Veteran reported discomfort and pain with right thumb motion.  The September 2009 VA examiner indicated that there was no gap between the right thumb pad and fingers with objective evidence of pain following repetitive motion that did result in additional limitation of motion.  Similarly, the October 2012 VA examiner noted that the gap between the right thumb pad and the fingers is less than one inch, to include as due to pain and after repetitive use testing.  The October 2012 VA examiner found no evidence of weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse of the right thumb.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca.  The record, including treatment records during the periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, does not otherwise show that the right thumb has more nearly approximated limitation of thumb motion, with a gap of more than two inches between the right thumb and fingers, with the thumb attempting to oppose the fingers.  

The Board has considered whether a higher rating than 10 percent is warranted for the above-referenced periods under DC 5224; however, the weight of the lay and medical evidence shows that the Veteran did not have unfavorable ankylosis of the right thumb so as to warrant the higher 20 percent rating under DC 5224.  38 C.F.R. § 4.71a.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay, 9 Vet. App. at 81 (quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while the Veteran asserted that he has ankylosis of the right thumb, the weight of the evidence reflects that the Veteran has some, albeit limited, range of right thumb motion.  This evidence weighs against a finding of fixation of the right thumb joint.  Moreover, the September 2009 and October 2012 VA examiners opined that the Veteran does not have ankylosis of the right thumb.  Accordingly, the Board finds that the right thumb disability did not manifest unfavorable ankylosis so as to warrant a higher rating than 10 percent under DC 5224.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right thumb disability more closely approximates the criteria for a disability rating in excess of 20 percent for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a. 

Right Thumb Initial Disability Rating from March 2, 2015

After a review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from March 2, 2015, the right thumb disability has more nearly approximated thumb limitation of motion, with a gap of more than 2 inches between the thumb and fingers, with the thumb attempting to oppose the fingers, so warrants a higher 20 percent rating for this period.  See 38 C.F.R. § 4.71a, DC 5228.  The March 2015 VA examination report shows limitation of right thumb motion, with a gap of 2 inches between the thumb and fingers, as well as maximum right thumb extension to 0 degrees at both the  metacarpophalangeal and interphalangeal joints, and maximum left thumb flexion to 0 degrees at the metacarpophalangeal and to 30 degrees at the interphalangeal joint.  The March 2015 VA examiner also noted that the Veteran has functional impairment of difficulty removing his shirt and unbuttoning his shirt, as well as weak grip strength affecting the removal of bottle tops and similar tasks. 

Based on the foregoing, the Board finds that the left thumb disability has more nearly approximated limitation of thumb limitation, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers, so warrants a 20 percent rating for the entire initial rating appeal period.  See 38 C.F.R. § 4.71a, DC 5228.  In reaching this conclusion, while the March 2015 VA examination shows limitation of right thumb motion with a gap between the thumb pad and fingers of 2 inches, the Board has considered all the right thumb symptoms and resulting functional impairment described by the Veteran and noted in the medical records.  The 20 percent rating is the maximum allowable disability rating under the law for the right thumb disability under DCs 5224 or 5228, and under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  Moreover, as stated above, the 20 percent disability rating for the right thumb disability granted herein contemplates all the symptoms and functional impairment resulting from the right thumb disability.  

Finally, while the record reflects that the Veteran has degenerative arthritis of the right thumb, a separate rating is not warranted for right thumb arthritis because the Veteran is already in receipt of a 20 percent rating for this period based on painful motion or limitation of motion of the right thumb.  In this case, awarding a separate rating for painful motion and arthritis of the right thumb constitutes impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, at 261-62.  For these reasons, a higher rating than 20 percent for the right thumb disability is not warranted, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a. 

Left Thumb Disability Rating Analysis 

As stated above, the Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating period from October 9, 2008 to October 24, 2012, a 10 percent rating from October 24, 2012.  The Veteran asserted that higher rating is warranted because he has ankylosis of the left thumb, and it is almost impossible to perform the simplest of everyday activities, such as buttoning a shirt, shaving, writing, using a hammer, or using screwdriver.  See, e.g., June 2009 VA Form 21-4138; September 2012 VA Form 9.

After a review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from October 9, 2008, the left thumb disability has more nearly approximated thumb limitation of motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers, so warrants a 20 percent rating for the entire initial rating period on appeal.  See 38 C.F.R. § 4.71a, DC 5228.  While the September 2009 VA examination report shows a notation by the examiner that the there was no gap between the left thumb pad and fingers, and no objective evidence of pain, the Veteran has reported that it is almost impossible to perform the simplest of everyday activities, as outlined above, due to the left thumb disability.  See, e.g., June 2009 VA Form 21-4138.  A March 2010 private treatment record shows a notation that the there is a two inch gap between the left thumb and fingers, with decreased left hand grip strength of three to four out of five.  The October 2012 VA examination report shows that the Veteran had a one to two inch gap between the left thumb pad and fingers.  The Veteran also reported daily left thumb pain, stiffness, weakness, restricted range of motion, and deformity.  The October 2012 VA examiner also noted functional loss due to the left thumb disability as a result of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, and atrophy of disuse.  While the March 2015 VA examiner noted that there is no gap between the left thumb pad and fingers, the VA examiner noted maximum left thumb extension to 0 degrees at both the  metacarpophalangeal and interphalangeal joints.  

Based on the foregoing, the Board finds that the left thumb disability has more nearly approximated thumb limitation of motion with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers, so warrants a 20 percent rating for the entire appeal period.  See 38 C.F.R. § 4.71a, 
DC 5228.  In reaching this conclusion, while the VA examinations and treatment records during this period show clinical findings of a gap between the left thumb pad and fingers of one to two inches, the Board has considered all the left thumb symptoms and resulting functional impairment described by the Veteran and noted in the medical records.  

The 20 percent rating is the maximum allowable disability rating under the law for the left thumb disability under DCs 5224 or 5228, and under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  Moreover, as stated above, the 20 percent disability rating for the left thumb disability granted herein contemplates all the symptoms and functional impairment resulting from the left thumb disability.  

Finally, while the record reflects that the Veteran has degenerative arthritis of the left thumb, a separate rating is not warranted for left thumb arthritis because the Veteran is already in receipt of a 20 percent rating for the entire initial rating period on appeal based on painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis of the left thumb constitutes impermissible pyramiding.  38 C.F.R. § 4.14; Esteban at 261-62.  For these reasons, a higher rating than 20 percent for the left thumb disability is not warranted for any period, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a. 
 
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right shoulder, left shoulder, right thumb, and left thumb disabilities for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right and left shoulder disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right and left shoulder disabilities and the symptoms associated with each disability including limitation of motion and impairment of function.  The schedular rating criteria pertaining to the Veteran's right and left shoulder disabilities provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton, 25 Vet. App. at 4 (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, considering the lay and medical evidence, the right and left shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, incoordination, and guarding (stiffness), with episodes of locking that are productive of limitation of right shoulder flexion to 50 degrees and abduction to 40 degrees, and limitation of left shoulder flexion to 60 degrees and abduction to 45 degrees; these findings and symptoms are contemplated by the schedular rating criteria.  Stiffness, guarding, and locking are considered as similar to pain or painful motion, as they similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Because the schedular rating criteria are adequate to rate the Veteran's right and left shoulder disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left thumb disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right and left thumb disabilities and the symptoms associated with each disability including limitation of motion and impairment of function.  The schedular rating criteria pertaining to the Veteran's right and left thumb disabilities provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath at 592; Deluca at 206-07; Burton at 4; Sowers, No. 14-0217; Mitchell at 33-36.

In this case, considering the lay and medical evidence, the right and left thumb disabilities have been manifested by symptoms of pain, weakness, fatigue, incoordination, stiffness, and resulting limitation of thumb motion; these findings and symptoms are contemplated by the schedular rating criteria.  38 C.F.R. § 4.71a, DC 5228.  Stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  Moreover, the Board has considered all the symptoms and functional impairment resulting from the right and left thumb disabilities in granting higher ratings, as explained above.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Because the schedular rating criteria are adequate to rate the Veteran's right and left thumb disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are compression fracture of the thoracolumbar spine at L2 (lumbar spine disability), right and left lower extremity radiculopathy, right and left knee patella chondromalacia with osteoarthritis, left and right shoulder arthritis, right index finger degenerative joint disease, hypertension, right and left elbow arthritis, left thumb arthritis,  and degenerative joint disease of the right thumb.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right shoulder, left shoulder, right thumb, and left thumb 

disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 30 percent for the service-connected left shoulder disability, for the entire rating period from January 6, 2009, is denied.  

An increased disability rating in excess of 20 percent for the service-connected right shoulder disability, for the entire rating period from January 6, 2009, is denied.  

A higher initial disability rating of 10 percent, and no higher, for the service-connected right thumb disability, for the initial rating periods from October 9, 2008 to September 15, 2011, and from November 1, 2011 to March 2, 2015, is granted; a higher initial disability rating of 20 percent, and no higher, for the initial rating period from March 2, 2015, is granted. 

A higher initial disability rating of 20 percent, and no higher, for the service-connected left thumb disability, for the entire initial rating period from October 9, 2008, is granted. 


REMAND

TDIU 

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran's occupation was a farmer and United States Department of Agriculture employee and that he is now retired.  See, e.g., January 2009 VA examination report.  The January 2009 VA examiner noted that the Veteran's right and left shoulder disabilities had significant effects on the Veteran's occupational activities due to decreased manual dexterity, problems with lifting and carrying, and difficulty reaching.  The October 2012 VA examiner noted that the Veteran's right and left shoulder disabilities impact his ability to work due to reduced ability to lift and carry more than 50 pounds repetitively, or work with arms above shoulder level for a prolonged period of time.  Similarly, the March 2015 VA examiner noted that the Veteran right and left shoulder disabilities impact his ability to work due to limitations on lifting objects greater than approximately 10 pounds.  Finally, the September 2013 VA examiner noted that the Veteran's lumbar spine disability impacts his ability to work with respect to any work that involves prolonged exposure to damp and cold weather, that requires any flexion of the lumbar spine or repetitive range of motion, lifting more than 10 pounds, prolonged sitting, standing, or walking, that involves repetitive stairs or ladders, and that places the lumbar spine in an awkward position.  

Taking Rice into consideration, the Board is construing this evidence, specifically the January 2009, October 2012, September 2013, and March 2015 VA examination reports, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 
7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, entitlement to a TDIU is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).

2. Thereafter, schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination. 

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.

The service-connected disabilities are compression fracture of the thoracolumbar spine at L2, right and left lower extremity radiculopathy, right and left knee patella chondromalacia with osteoarthritis, left and right shoulder arthritis, right index finger degenerative joint disease, hypertension, right and left elbow arthritis, left thumb arthritis, and degenerative joint disease of the right thumb.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered. 

3. Thereafter, the AOJ should adjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


